Citation Nr: 1737690	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  07-15 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for diabetes mellitus, type II.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel



INTRODUCTION


The Veteran served on active duty from July 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which continued a 20 percent evaluation for diabetes mellitus, type II.  In February 2009, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in January 2011.

In March 2011, the Veteran presented sworn testimony during a Travel Board hearing in Pittsburgh, Pennsylvania, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This matter was remanded in May 2011 for further development. 


FINDING OF FACT 

The Veteran's diabetes mellitus, type II, has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year or twice a month visits to a diabetic care provider, plus noncompensable complications.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1115, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 
 
In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal is in the claims file, including the Veteran's service treatment records, VA treatment records, VA examination reports and statements from the Veteran.  VA examined the Veteran for diabetes in February 2008, January 2015 and September 2016. 

Taken together, these examinations are adequate for rating purposes because the examiners conducted an interview and clinical evaluation, and reviewed the Veteran's medical history and records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Veteran and his attorney at the time stated that the February 2008 examination was inadequate because it did not contain a full description of the effects of the Veteran's type II diabetes.  However the Board finds the examination was adequate for rating purposes.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  In any event, subsequent VA examinations were obtained.

The available records and other evidence have been obtained in order to make adequate determinations as to the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that the RO has complied with the previous Remand directives with regards to the diabetes mellitus, type II, claim. 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1 , 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged." See Fenderson v. West, 12 Vet. App. 119  (1999).

Diabetes Mellitus, Type II

The Veteran has a current 40 percent rating for diabetes mellitus, type II. Under 38 C.F.R. § 4.119, Diagnostic Code 7913 (diabetes mellitus), a rating of 40 percent requires insulin, restricted diet, and regulation of activities. A rating of 60 percent requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions require at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation. Note (2) provides that when diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes. 

Medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913. Camacho v. Nicholson, 21 Vet. App. 360, 364   (2007). Because the criteria are joined by an "and," a claimant is required to demonstrate that all the criteria listed for a 40 percent rating are met. Id. at 366-67. The conjunctive "and" is also present in the 60 and 100 percent criteria.

The Veteran is currently in receipt of a 40 percent rating for diabetes based on insulin, restricted diet, and regulation of activities.  The Veteran was awarded the 40 percent in a May 2017 rating decision.  The rating decision was based on evidence by the Veteran's private physician dated in February 2011 and received in March 2011.  The questionnaire from the Veteran's physician shows that the Veteran is regulated in his activities to avoid a diabetic complication.  None of the VA examinations have indicated restrictions on the Veteran activities. 

Turning to the requirements of Diagnostic Code 7913 for an increased rating of 60 percent, the Board notes that the treatment records and VA examinations do not show that the Veteran has had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to a diabetic care provider.  The Veteran does not meet this requirement. The September 2016 VA examination report specifically supports this conclusion, as do the January 2015 and February 2008 VA examination reports.

The Board notes that part of the requirements for a 100 percent rating is that the veteran requires more than one dose of insulin per day.  However, the 100 percent rating also requires regulation of activities, and episodes of ketoacidosis or hypoglycemic reactions and requires three hospitalizations per year or weekly visits to a diabetic care provider. The medical evidence of record, as reflected in the VA examination reported noted above, specifically indicate that such hospitalizations have resulted or that weekly diabetic care is required.  The Veteran does not meet this requirement. 

As such, given the above, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for diabetes mellitus.  The Board concludes that the Veteran's symptoms are more closely associated with the criteria in the assigned 40 percent rating.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply. Gilbert, 1 Vet. App. 49, 54; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

						(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 40 percent for diabetes mellitus, type II, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


